                                       Case 3:16-cr-00440-WHA Document 239 Filed 06/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                               UNITED STATES DISTRICT COURT

                                   7
                                                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                 Plaintiff,                          No. CR 16-0440 WHA

                                  12          v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                           ORDER REQUESTING RESPONSE
                                       NIKULIN,                                          TO GOVERNMENT'S MOTION IN
                                  14                                                     LIMINE NO. 6
                                                     Defendant.
                                  15

                                  16        Defendant shall please file a response to the government’s motion in limine number six
                                  17   (Dkt. No. 180) by JUNE 29 AT NOON.
                                  18

                                  19        IT IS SO ORDERED.
                                  20

                                  21   Dated: June 23, 2020.
                                  22

                                  23
                                                                                           WILLIAM ALSUP
                                  24                                                       UNITED STATES DISTRICT JUDGE
                                  25

                                  26

                                  27

                                  28
